Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1 and their respective dependents is/are allowed.
The prior art fails to disclose acquiring a random access resource unit flag corresponding 20to the countdown parameter decreased to zero when the first countdown result is that the countdown parameter is decreased to zero or less than zero; decreasing the offset parameter according to subsequent random access resource unit number following the random 25access resource unit flag; and accessing a second random access resource unit corresponding to the offset parameter decreased to zero.

Claim(s) 6 and their respective dependents is/are allowed.
The prior art fails to disclose acquiring a random access resource unit flag corresponding to the countdown parameter decreased to zero; decreasing the offset parameter according to subsequent random access resource unit number following the random access resource unit flag; 25acquiring a second user information field corresponding to the offset parameter decreased to zero; and randomly selecting a second random access resource unit from multiple random access resource units of the second user information field.

Claim(s) 11 and their respective dependents is/are allowed.
The prior art fails to disclose a processor acquiring a random access resource unit flag corresponding to the countdown parameter decreased to zero when the first countdown result is 15that the countdown parameter is decreased to zero or less than zero, and the processor decreases the offset parameter according to subsequent random access resource unit number following the random access resource unit flag; and 20wherein the processor accesses a second random access resource unit corresponding to the offset parameter decreased to zero, or the processor acquires a second user information field corresponding to the offset parameter decreased to zero and randomly selects the 25second random access resource unit from multiple random access resource units of the second user information field.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411